Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 25, 2019

                            No. 04-18-00889-CR & 04-18-00890-CR

                                       Sergio MARTINEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2015CR10879, 2015CR10880
                         Honorable Melisa C. Skinner, Judge Presiding


                                          ORDER
        The reporter’s records in these consolidated appeals were originally due January 2, 2019,
but were not filed. On January 11, 2019, this court notified court reporters Decline Benavides
and Mary Beth Sasala by letter that they are the reporters responsible for timely filing the
reporter’s records and the records had not been filed. Our notice required the reporters to file the
records no later than February 13, 2019, unless appellant had failed to pay or make arrangements
to pay the fee for preparing the record and is not entitled to appeal without paying the fee, in
which case they were required to file a notice so advising the court no later than January 22,
2019. Ms. Benavides filed her portion of the reporter’s record on January 15, 2019, but we
received no response to our letter from Ms. Sasala

       We therefore ORDER court reporter Mary Beth Sasala to file her portion of the record in
this court on or before March 27, 2019. Ms. Sasala is advised that if the record is not
received by this date, we may order her to appear and show cause why she should not be
held in contempt.

        We order the clerk of this court to serve this order on court reporter Mary Beth Sasala by
certified mail, return receipt requested, and by first class United States mail. Because “[t]he trial
and appellate courts are jointly responsible for ensuring that the appellate record is timely filed,”
TEX .R. APP. P. 35.3(c), we also order the clerk of this court to serve a copy of this order on the
trial court. The order should be served on all appellate counsel as well.
                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court